DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.  The closest prior art fails to explicitly disclose, teach, or suggest “obtaining the longitudinal tire force reserve of each of the tires and the lateral tire force reserve of each of the tires comprises: obtaining a maximum tire force of each of the tires according to the current normal 5force of each of the tires and the coefficient of friction of the road relative to each of the tires; and obtaining the longitudinal tire force reserve of each of the tires and the lateral tire force reserve of each of the tires according to the maximum tire force of each of the tires, the current longitudinal force of each of the tires and the current lateral force of each of the 10tires.”  This feature in combination with the other claim limitations would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction and for these reasons, the combination of limitations are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESS WHITTINGTON/Examiner, Art Unit 3669